DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-4, 23-31 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1, 23, and 24, the limitation, “a plurality of metal layers disposed at a bottom of each of the pillar structures”, is indefinite, because it is unclear whether “a plurality of metal layers” are required under each pillar or a single layer is required under each pillar of a plurality of pillars, thereby yielding a plurality of metal layers overall. Page 17 of the instant specification discloses that “a metal layer” is deposited on a wafer while the metal layer 220 may be formed of gold and titanium or gold and chromium. Even though two types of metal are being used, the specification indicates the metal layer is only a single layer. According to the fig. 9 and page 17 
Re Claims 1, 23, and 24, the limitation, “a plurality of metal thin films disposed on a top of each of the pillar structures”, is indefinite, because it is unclear whether “a plurality of metal layers” are required on top of each pillar or a single layer is required on top of each pillar of a plurality of pillars, thereby yielding a plurality of metal films overall. Page 21 of the instant specification discloses that the deposition layer 270c may be formed by depositing a metal thin film including platinum or iridium oxide on an end portion of the electrode 270b. According to the fig. 9 and page 21 of the instant specification, there is only single metal film deposited 270c on top of each pillar. Page 21 of the instant specification also discloses that the deposition layer 270c may be formed by depositing a metal thin film including platinum or iridium oxide on an end portion of the electrode 270b. Therefore, the claim language needs to be clarified. 
Indefiniteness of the independent claims render their dependent claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 23, 24, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (Non-Patent Literature: Fabrication of a flexible penetrating microelectrode array for use on curved surface of neural tissues), hereinafter “Byun”.
Re Claim 1, Byun A three-dimensional electrode device for being implanted in an eyeball, comprising: 
a plurality of pillar structures which are space apart from each other, all of the plurality of pillar structures being made from a same bulk silicon by removal of a part of the bulk silicon (page 2, 2.1 Design, to fabricate a flexible array with penetrating microelectrodes, silicon and PDMS were used as substrates, 2.2.1. Hybrid substrate consisting of Si and PDMS. The thickness of the silicon wafer, however, can vary depending on the intended length of the needles. Figure 1 steps (a) – (e)); 
a plurality of metal layers disposed at a bottom of each of the pillar structures (figure 1, steps (a) – (e), page 2, 2.21. Hybrid substrate consisting of Si and PDMS, Ti and AU were sputter deposited onto the photolithographically processed side and patterned by a lift-off process. A Ti layer was used to improve adhesion between AU layer and Silicon surface and the AU layer was deposited to facilitate bonding of AU-wire in order to connect to the PCB.); 
a plurality of metal thin films disposed on a top of each of the pillar structures (figure 1. (f) metal deposition on tips. Page 6. Ti and SIROF layers were deposited in thicknesses of 30 nm and 300 nm); and 
a flexible and transparent material filling between the plurality of pillar structures, height of the flexible and transparent material being lower than height of the pillar structures (figure 1. (d)-(f), PDMS filling between the electrodes), 
wherein when at least a part of the three-dimensional electrode device is inserted into a photoreceptor layer in an eyeball so that the metal thin films on top of the plurality of pillar structures contact a retina, the flexible and transparent material deformed to correspond to a shape of the retina, thereby allowing the metal thin films on top of the plurality of pillar structures to be in close contact with the retina (Examiner notes that this wherein clause is an intended use, and the prior art only needs to disclose a structure that is capable of performing the function; Byun discloses a flexible penetrating miroelectrode array for use on curved surfaces of neural tissue (title). Retina is a type of neural tissue, 
Re Claims 23 and 24, Claims 23 and 24 are rejected under substantially the same basis as claim 1. Claims 23 and 24 require the same structures of claim 1, and the preamble “a retinal stimulator” and “an artificial retina” are an intended use, and Byun’s microelectrode array has all the claimed structures and is capable of performing the function. Page 2 of 11
Re Claim 3, Byun discloses that the plurality of pillar structures are arranged in a lattice shape or hexagonal shape or arranged with alternating rows or columns (fig. 6 shows microelectrode array in a lattice shape).  
Re Claim 26, Byun discloses that the metal layers at the bottom of the pillar structures are formed of gold (Au) and titanium (Ti) or the gold and chromium (Cr), and the titanium or the chromium enhances an attachment between the gold and the pillar structure formed of silicon (figure 1(a) Ti/AU deposition; page 2, Ti and Au were sputter deposited onto the photolithographically processed side and patterned by a lift-off process, as shown in figure 1(a). A Ti layer was used to improve adhesion between Au layer and silicon surface and the Au layer was deposited to facilitate bonding of Au-wire in order to connect to the PCB).
Re Claim 27, Byun discloses that the flexible and transparent material is a polymer including polydimethylsiloxane (PDMS) or parylene (figure 1. (c) covering PDMS lid, filling PDMS; page 3) .  
Re Claim 28, Byun discloses that the plurality of pillar structures are prepared by the removal of the part of the bulk silicon using a deep reactive ion etching or a dicing (figure 1. (b) PR patterning, DRIE, PR removal; page 2, deep reactive ion etching).  
Re Claim 29, Byun discloses the plurality of pillar structures are prepared to have curved top surfaces by an isotropic wet etching (figure 1. (e) isotropic wet etching, cutting into arrays, page 4, figure 6 shows curved top surface) .  
Re Claim 30, Byun discloses that the metal thin films are formed by depositing a metal thin film including platinum (Pt) or iridium oxide (IrOx) on an end portion of the pillar structures, and the metal thin films are provided to reduce impedance of the pillar structures (figure 1. (f) metal deposition on tips; page 5, Titanium and iridium oxide were coated onto the electrode tips using dc sputter).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (Non-Patent Literature: Fabrication of a flexible penetrating microelectrode array for use on curved surface of neural tissues), hereinafter “Byun”, in view of Silva et al. (US 2015/0209586), hereinafter “Silva”.
Re Claim 2, Byun discloses the metal thin films on top of the plurality of pillar structures are prepared to have curved surfaces (figure 6) but is silent regarding the metal thin films on top of the to be attached to the retina and thus suppress damage to the retina when the metal thin films on top of the plurality of pillar structures are in close contact with the target cells in the retina.  
However, Silva discloses an integrated nanowire array device for detecting and/or applying electrical signals to retina (title, para. [0064], [0084]). Silva discloses the integrated device provides an effective replacement for photoreceptors due to near single photon sensitivity as well as the ability to tailor the size and spatial distribution of the nanowire arrays to mimic the natural retina. Nanowire devices constructed according to the present invention may be configured to perform phototransduction, power generation, recording, or stimulation, or any combination thereof, with each of the functions exploiting the versatility of nanowire arrays (para. [0011]). Silva discloses electrode arrays fabricated in similar way as Byun and the claimed invention in claim 1 as shown in figs. 7a- fig. 8e. Fig. 7f shows Si electrodes between which are filled with PDMS or parylene and the top of the Si electrode having Ni dots (para. [0056]), where the Ni dot is flat (fig. 7f). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Byun, by configuring the metal thin films on top of the plurality of pillar structures are prepared to have curved surfaces or flat surfaces to be attached to the retina and thus suppress damage to the retina when the metal thin films on top of the plurality of pillar structures are in close contact with the target cells in the retina, as taught by Silva, for the purpose of performing phototransduction, power generation, recording, or stimulation, or any combination thereof, with each of the functions exploiting the versatility of nanowire arrays to mimic the natural retina (para. [0011]). 
Re Claim 4, Byun discloses a circuit prepared to be combined with a lower part of the plurality of pillar structures (page 2, the Au layer facilitates bonding of Au-wire in order to connect to the PCB; page 10, a custom-designed printed circuit board was used to bridge the electrode array and the 2 to keep the electrode array in position during interconnection procedures). 
Byun is silent regarding the circuit comprising an array of photo diodes electrically connected to the metal layers at the bottom of the pillar structures, wherein the photo diode converts light energy incident through the flexible and transparent material into electric energy to enable the electrodes to stimulate the retina.  
However, Silva discloses an integrated nanowire array device for detecting and/or applying electrical signals to retina (title, para. [0064], [0084]). Silva also teaches the integrated nanowire array device include the ability to self-regulate by providing an additional phototransduction nanowire array. The additional array may be used to detect cell responses to stimulation to allow measurement of the cells’ receptive field (para. [0065]). Silva also discloses that nanowires are capable of phototransduction and are well-documented as high sensitivity photodetectors (para. [0046]). Silva discloses that the integrated nanowire array devices can exceed the aspect ratio of biological photoreceptors with each individual nanowire acting as a potential single phototransduction and stimulation element (para. [0095]). Nanowire arrays could also be coupled to downstream integrated circuitry to further modulate the light induced electrical output, similar to the way native light adaptation in the human visual system is achieved across multiple stages throughout the visual pathways, beginning in the photoreceptors themselves (para. [0095]). These disclosures read on “a circuit prepared to be combined with a lower part of the plurality of pillar structures, wherein the circuit comprises an array of photo diodes electrically connected to the metal layers at the bottom of the pillar structures, wherein the photo diode converts light energy incident through the flexible and transparent material into electric energy to enable the electrodes to stimulate the retina.”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Byun, by adding a circuit prepared to be combined with a lower part of the plurality of pillar 
 Re Claim 25, Byun further discloses an insulating layer covering the three-dimensional electrode except a surface of the metal thin films on top of the pillar structures (Figure 1. (g) Dipping needles into PR, parylene-C coating; please see the entire page 6).  
Re Claim 31, Byun further discloses that the insulating layer is a polymer material including parylene (Figure 1. (g) Dipping needles into PR, parylene-C coating; please see the entire page 6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, May 18, 2021Examiner, Art Unit 3792     



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792